IN THE SUPREME COURT OF THE STATE OF NEVADA


BRUCE PATTERSON,                                        No. 83280
                         Appellant,
            vs.
ANDREA PATTERSON,                                           FILED
                Respondent.
                                                             DEC 1 3 2021
                                                           ELIZABETH A. BROWN
                                                         CLERK OF UPREME COURT
                                                         BY-5
                                                              DEPUTY CLE

                     ORDER DISMISSING APPEAL

            This is an appeal from a district court's minute order granting
in part a motion to enforce settlement. Eighth Judicial District Court,
Family Court Division, Clark County; T. Arthur Ritchie, Jr., Judge.
            When our preliminary review of the docketing statement and
the NRAP 3(g) documents revealed a potential jurisdictional defect, we
directed appellant to show cause why this appeal should not be dismissed
for lack of jurisdiction. Specifically, it appears the notice of appeal was
prematurely filed, before the entry of a final written judgment, and was
therefore of no effect. See NRAP 3(a). Appellant has filed a response.
            Appellant argues in his response that the order appealed from
is effectively a final order, and that the matter is set for a decree to be
entered at a later time, based on the terms discussed by the parties. See
NRAP 3A(b)(1). Appellant alternatively argues that this appeal pertains to
an opposition and countermotion where appellant requested the district
court hold a new evidentiary hearing or trial which was effectively a request
for a new trial. See NEAP 3A(b)(2). However, regardless of whether the
district court's minute order was effectively a final judgment or an order
denying a motion for a new trial, to the extent that appellant's appeal is



                                                                      1 -35'3 7.-
                     from the district court's minute order, the appeal is premature. See NRAP
                     4(a)(1); Rust v. Clark Cty. School Dist., 103 Nev. 686, 689, 747 P.2d 1380,
                     1382 (1987) (explaining that the district courf s oral pronouncement from
                     the bench, the clerk's minute order, and even an unified written order
                     cannot be appealed). Accordingly, we
                                  ORDER this appeal DISMISSED.


                                                              •

                                                                            J.
                                             Cadish


                                 Piekttity
                                        P      ,   J.
                     Pickering                                    Herndon




                     cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                           Ara H. Shirinian, Settlement Judge
                           Law Office of Timothy R. Treffinger
                           Rocheleau Law Group/Right Lawyers
                           Eighth District Court Clerk




SUPREME CouRT
        OF
     NEVADA


             444P4
(01 1947A
                                                          2